Citation Nr: 0938064	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-14 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for a service-connected 
herniated lumbar disc with left radiculopathy, currently 
evaluated 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to 
December 1959.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio.  By that decision, the RO granted service 
connection for herniated lumbar disc with left radiculopathy 
secondary to service-connected residuals of left foot surgery 
with plantar faciitis, with a disability rating of 10 percent 
assigned.  The Veteran disagreed with the 
10 percent rating.  His appeal as to this issue was perfected 
via the filing of a substantive appeal [VA Form 9] in May 
2006.


FINDINGS OF FACT

1.  The Veteran's service-connected herniated lumbar disc 
with left radiculopathy is manifested by forward flexion from 
zero to 30 degrees without pain and 30 to 60 degrees with 
pain, with radiation of pain into the left lower extremity 
and some numbness and tingling radiating into the lateral 
aspect of the leg.
   
2.  The evidence does not show that the Veteran's herniated 
lumbar disc with left radiculopathy is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
disability rating for the service-connected herniated lumbar 
disc with left radiculopathy have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

2.  Referral of the Veteran's service-connected herniated 
lumbar disc with left radiculopathy for consideration on an 
extraschedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected herniated lumbar disc with left radiculopathy, 
currently evaluated 10 percent disabling.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue being decided on appeal.  
The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his original claim 
of service connection for herniated lumbar disc with left 
radiculopathy as secondary to service-connected residuals of 
left foot surgery with plantar fasciitis in a letter from the 
RO dated April 5, 2004.  That letter informed the Veteran 
that the evidence must show "A relationship between your 
claimed condition and your service-connected condition." 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the Veteran was advised in the letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the Social Security Administration.  

With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.

The April 2004 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the evidence declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  "It's your responsibility to make sure we receive 
all requested records that aren't in the possession of a 
Federal department or agency" [Emphasis as in originals].

The letter specifically requested of the Veteran: "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Elements (1), (2) and (3) are not in dispute.  As to element 
(4), the Veteran is appealing the initial rating assignment 
as to his back disability.  Because the October 2004 rating 
decision granted the Veteran's claim of entitlement to 
service connection, his claim is now substantiated.  His 
filing of a notice of disagreement as to the above 
determination does not trigger additional notice obligations 
under 
38 U.S.C.A. § 5103(a).  VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law. This has been 
accomplished here.  In particular, a June 17, 2008 letter 
from the RO to the Veteran described specifically and in 
detail how VA determines the disability rating.  Because the 
Veteran's claim is being denied, the matter of an effective 
date is moot.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

With regard to the Veteran's claim of increased rating, 
relying on guidance from the VA Office of the General 
Counsel, the Board finds that the Vazquez-Flores decision 
does not apply to that issue, as it concerns an appeal from 
an initial rating decision and, accordingly, VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008), [holding, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"]. 

In any event, the Veteran received specific notice of 
Vazquez-Flores in the June 17, 2008 letter referenced above.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the Veteran's claim was readjudicated via a 
September 2008 SSOC, after VCAA notice was provided.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim]. The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO has obtained 
the Veteran's service treatment records, his VA treatment 
records and his private treatment records.

The Veteran was accorded a VA examination in September 2004 
in connection with his initial claim of service connection, 
and in November 2007 in connection with his appeal for 
increased initial rating for his now service-connected 
herniated lumbar disc with left radiculopathy.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination and rendered 
an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).   The Veteran did not request a personal hearing with 
a Veterans Law Judge.  He has been ably represented by his 
service organization.  His representative has filed argument 
on his behalf as recently as July 2009.    

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2007) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).



Assignment of diagnostic code

As noted above, the RO has rated the Veteran's herniated 
lumbar disc with left radiculopathy pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5243 [intervertebral disc syndrome] 
(2008).     

The Veteran's claim of service connection was filed on April 
1, 2004, and his notice of disagreement with the assigned 
initial disability rating was filed in March 2005, after VA 
issued revised regulations in September 2003 amending the 
portion of the rating schedule dealing with disorders of the 
spine.  Therefore, only the current provisions are considered 
for application in this case.  
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the Veteran's 
service-connected low back syndrome the Board believes that 
consideration of Diagnostic Code 5243 [intervertebral disc 
syndrome] is appropriate in the instant case, because the 
Veteran was diagnosed by VA examiners in September 2004 and 
November 2007 with a herniated lumbar disc with left 
radiculopathy.  Accordingly, the Board finds that use of 38 
C.F.R. § 4.71a, Diagnostic Code 5243 is most appropriate in 
this case.  

The Board additionally observes that there is no evidence of 
incapacitating episodes for rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Therefore, the Board will rate the back disability 
under the current General Rating Formula for Diseases and 
Injuries of the Spine.    

Specific rating criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  Pertinent rating 
provisions are set forth below.

General Rating Formula for Diseases and Injuries of the Spine

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2008).

Note (1) provides for evaluation of any associated objective 
neurologic abnormalities, including but not limited to, bowel 
or bladder impairment, separately under an appropriate 
diagnostic code.



Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Aggravation of nonservice-connected disabilities

Any increase of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease from the current level.  
See 38 C.F.R. § 3.310(b) (2008).

Factual background

In a March 2002 rating decision, the RO granted service 
connection for residuals of left foot surgery.

A VA examiner in September 2004 reported range of motion in 
the back included forward flexion from zero to 65 degrees 
with moderate pain after several repetitions.  The examiner 
opined that the Veteran's abnormal limp aggravated his back 
condition.  Crucially, the examiner established an estimated 
aggravation baseline of 25 percent.

In the October 2004 rating decision which forms the basis for 
this appeal, the RO granted service connection for a 
herniated lumbar disc with left radiculopathy as secondary to 
the service-connected residuals of left foot surgery with 
plantar fasciitis.  See 38 U.S.C.A. § 3.310 (2008).  The RO 
made it clear that service connection was based on 
aggravation of the back disability by the service-connected 
foot disability.   Pursuant to Diagnostic Code 5243, the RO 
found that the back disability warranted a 20 percent 
disability rating; however, the RO reduced the assigned 
rating by 75 percent to 5 percent, which it rounded to 10 
percent disabling.  See 38 C.F.R. § 3.310(b), discussed 
above.  The RO additionally determined that although it was 
part of the service-connected disability the left 
radiculopathy did not merit a separate rating, and included 
it in the overall disability rating.    

The Veteran was provided a second VA examination of his 
lumbar spine during November 2007.  The VA examiner measured 
forward flexion from zero to 30 degrees without pain, and 
from 30 to 60 degrees with pain.  The examiner noted 
radiation of pain into the left lower extremity and some 
numbness and tingling radiating into the lateral aspect of 
the leg.  No periods of incapacitation over the last 12 
months were identified.  

Based on this information, in March 2008 the RO found that 
the back disability was 40 percent disabling according to the 
schedular criteria.  However, as with the initially assigned 
rating, the 40 percent disability rating was reduced by 75 
percent to 10 percent under 38 C.F.R. § 3.310(b).     



Analysis

Schedular rating

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran can obtain no higher rating than 40 
percent for his low back disorder with left radiculopathy 
unless there is evidence that there is unfavorable ankylosis 
of the entire thoracolumbar spine.  That is not the case 
here.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]; see also Note (5), above.  The 
Veteran currently has some limited range of motion in his 
lumbar spine.  In November 2007, the VA examiner measured 
forward flexion from zero to 30 degrees without pain, and 
from 30 to 60 degrees with pain.  There is no evidence of 
record which suggests that the Veteran's spine is ankylosed.  
For example, a September report of J.M.H., M.D. gave ranges 
of lumbar spine motion, including flexion to 35 degrees, 
extension to 15 degrees, right lateral bending 20 degrees, 
left lateral bending 15 degrees, right rotation 15 degrees 
and left rotation 10 degrees.  Although lumbar spine motion 
is undoubtedly limited, see 38 C.F.R. § 4.71a, 
Plate V, it is clear that ankylosis is not present.  

The Board reiterates that the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
does not avail the Veteran.  The November 2007 VA examination 
report noted that there had been no periods of incapacitation 
over the previous 12 months.  There does not appear to have 
been any prior periods of incapacitation [i.e., an episode of 
acute signs and symptoms that requires bed rest prescribed by 
a physician].

Accordingly, under the schedular criteria the Veteran's 
service-connected back disability would ordinarily be rated 
40 percent disabling.  However, as discussed above, due to 
the aggravation factor, see 38 C.F.R. § 3.310(b), the 40 
percent rating is reduced by 75 percent to 10 percent 
disabling.  

38 C.F.R. § 3.310(b)

In his September 2009 Appellant's Brief, the Veteran's 
representative somewhat confusingly has contended that, 
because the RO had coded the low back disability as 
secondary, the aggravation factor should not apply.  However, 
it is manifest that the aggravation factor applies in certain 
secondary service connection situations, i.e., when a 
preexisting disability is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The Veteran's representative correctly noted that, although 
the September 2004 VA examiner had estimated a 25 percent 
aggravation baseline, the November 2007 VA examiner had 
declined to do so.  However, this does not change the 
evidentiary record.  That is, the only pertinent medical 
opinion in the file establishes that only 25 percent of the 
back disability is due to the service-connected foot 
disability.   
The record, moreover, does not disclose any change of 
circumstances since the September 2004 examination which 
would suggest that the baseline is incorrect.
 
Although the Veteran and his representative appear to assert 
that the 25 percent aggravation baseline established by the 
September 2004 VA examiner is not reasonable, the record does 
not establish that either of them have the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  

If the Veteran believed that the conclusion of the September 
2004 VA examiner was incorrect, he was free to submit medical 
evidence to the contrary.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In summary, then, the board finds that a 10 percent 
disability rating was correctly assigned by the RO, taking 
into consideration 38 C.F.R. § 3.310(b) as discussed above.

DeLuca consideration

The Board is mindful of the Veteran's complaints of pain.  
However, the 40 percent schedular rating is the highest 
available minus ankylosis.  The Court has held that where, as 
here, a Veteran is already receiving the maximum disability 
rating, consideration of the provisions of DeLuca is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In any event, the November 2007 examiner specifically 
referred to DeLuca and stated that there was no change based 
on repetitive motion testing.  The remainder of the evidence 
is devoid of references to additional functional loss due to 
pain sufficient to warrant the assignment of additional 
disability. 

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994), as well as Note 1 to the 
General Rating Formula for Diseases and Injuries of the 
Spine, discussed above.

The Board observes that service connection has already been 
granted for sensory loss, left foot.  After having reviewed 
the record, the Board finds that an additional separate 
disability rating is not warranted.  There is no question 
that the Veteran has complained of numbness in both legs.  
See a September 2006 report of J.M.H., M.D.  The medical 
evidence does not, however, demonstrate that the Veteran has 
a separate compensable neurological disability associated 
with his lumbar spine disability.  There is no evidence of 
bowel or bladder impairment, paralysis of a lower extremity 
or foot drop.  See the September 2004 and November 2007 
examination reports. Nor is there evidence of any other 
neurological deficiency of such severity so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See 38 C.F.R. § 
4.124a; see also Bierman, 6 Vet. App. at 129- 32.

Thus, while the record indicates that radiculopathy exists, 
the medical evidence does not identify a separately ratable 
entity so as to call into play 38 C.F.R. § 4.25, Note (1) 
and/or Bierman.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Service connection for the Veteran's herniated lumbar disc 
with left radiculopathy was granted with a 20 percent 
(adjusted for aggravation to 10 percent) disability rating 
effective April 1, 2004, the date his claim was received.  
The RO based the award of a 40 percent (adjusted for 
aggravation to 10 percent) disability rating on the evidence 
of increased disability contained in the VA examination dated 
November 17, 2007.   Thus, for all practical purposes a 10 
percent rating has been in effect since the date of service 
connection.   

Then medical evidence of record, to include both the 2004 and 
2007 VA examinations as well as various outpatient treatment 
reports, does not indicate that ankylosis exists.  As has 
been discussed above, a disability rating in excess of 
40 percent cannot be assigned under the General Rating 
Formula for Diseases and Injuries of the Spine in the absence 
of ankylosis.

Therefore, based on a review of the evidence of record, the 
Board finds that staged ratings for the Veteran's service-
connected herniated lumbar disc with left radiculopathy are 
not warranted.  Adjusted for aggravation, the disability has 
been 10 percent disabling since the date of service 
connection, April 1, 2004.

In this connection, the Board does not dispute the 
contentions of the Veteran that his disability has worsened 
somewhat as time has passed.  Indeed, this was recognized by 
the RO, which initially assigned a 20 percent schedular 
rating and later a 40 percent rating.  However, adjusted for 
aggravation the actual rating was and is 10 percent at all 
times.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

In this regard, in its April 2006 SOC, the RO addressed the 
issue of extraschedular rating.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected herniated lumbar disc with left radiculopathy is 
inadequate.  
A comparison of the level of severity and symptomatology of 
the Veteran's herniated lumbar disc with left radiculopathy 
with the established criteria found in the applicable rating 
schedules shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disabilities is inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms." The record does not show 
that the Veteran has required frequent hospitalizations for 
herniated lumbar disc with left radiculopathy.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability, nor has he had surgery for the 
problem.  

There is not shown to be evidence of marked interference with 
employment due to the herniated lumbar disc with left 
radiculopathy.  In fact, the VA examiner in September 2004 
noted that the Veteran was able to stand up on his legs all 
day in sales, although at the end of the day his back was 
sore and tender.  A February 2008 VA outpatient treatment 
report indicated that the Veteran was 68 years old and was 
working part time.  There is nothing in the record to 
indicate that his low back disability causes impairment with 
employment, over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be considered.  
The Board therefore has determined that referral of this 
issue for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed above, the Board has 
concluded that a disability rating in excess of 40 percent, 
adjusted by the aggravation factor to 
10 percent disabling, is not warranted.


ORDER

An increased rating for service-connected herniated lumbar 
disc with left radiculopathy is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


